Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2022

                                      No. 04-21-00416-CV

                                      Kimi-Lyn MURRAY,
                                           Appellant

                                                 v.

                                        Phillip MURRAY,
                                              Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER

        On January 25, 2022, we ordered court reporter Sachiko Nagao to file her volume of the
reporter’s record in this case by February 4, 2022. In response to our order, Ms. Nagao filed a
notification of late record stating that the record was complete, but appellant had not paid the
final balance for the preparation of the record. On February 1, 2022, Ms. Nagao filed a second
notification of late record showing that she had initially sent appellant an incorrect invoice. Ms.
Nagao stated that she sent appellant a corrected invoice on January 26, 2022; that she had
received a partial payment in response to her original invoice; and that appellant owed a balance
of $133.00.

        We therefore ORDER appellant to provide written proof to this court that the remaining
balance of Ms. Nagao’s fee has been paid by February 14, 2022. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require Ms. Nagao’s volume of the record for a decision. See Tex. R. App. P. 37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court